Citation Nr: 0124399	
Decision Date: 10/10/01    Archive Date: 10/12/01

DOCKET NO.  97-05 654	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  The propriety of the noncompensable rating for residuals 
of a fracture of the right 5th finger.

2.  Entitlement to service connection for a right knee 
disability, claimed as tendinitis.

3.  Entitlement to service connection for residuals of a nose 
injury.

4.  Entitlement to service connection for headaches due to a 
cyst or head trauma.

5.  Entitlement to service connection for a psychiatric 
disorder.

6.  Entitlement to service connection for arthritis of the 
left hand, low back, right shoulder, and right ankle.

7.  Whether new and material evidence has been received to 
reopen the veteran's claim of entitlement to service 
connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Strommen, Counsel


INTRODUCTION

The veteran served on active duty from June 1975 to April 
1990.

This case comes before the Board of Veterans' Appeals (Board) 
from rating decisions rendered by the North Little Rock, 
Arkansas, Regional Office (RO) of the Department of Veterans 
Affairs (VA) in which the RO denied the veteran's claims of 
entitlement to service connection for a right knee disability 
claimed as tendinitis, headaches, a psychiatric disorder, 
residuals of a nose injury, and arthritis of the left hand, 
low back, right shoulder, and right ankle.  The RO also 
denied the veteran's petition to reopen his claim of 
entitlement to service connection for bilateral hearing loss 
and granted his claim of entitlement to service connection 
for residuals of a fracture of the right 5th finger, 
assigning a noncompensable rating thereto.  The veteran 
subsequently perfected appeals of these decisions, noting his 
disagreement with the assigned rating for his right finger 
disability.

In an April 1994 statement of record, the veteran raised 
claims of entitlement to service connection for hypertension, 
bilateral vision loss, and petitioned to reopen his claim of 
entitlement to service connection for tinnitus.  These issues 
have not been developed by the RO and are referred to the RO 
for appropriate disposition.


REMAND

While the veteran's claims were pending, 38 U.S.C.A. § 5107 
was amended, effective for all pending claims, to eliminate 
the requirement that the veteran submit a well-grounded claim 
in order to trigger VA's duty to assist.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475 (VCAA), § 4, 114 
Stat. 2096, 2098-99 (2000) (Nov. 9, 2000) (to be codified as 
amended at 38 U.S.C. § 5107).  Consequently, the VA is 
obligated to assist the veteran in the development of his 
claims, unless there is no reasonable possibility that such 
assistance will aid in substantiating the claim.  See VCAA, 
Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2096-98 (2000) 
(to be codified as amended at 38 U.S.C. §§ 5102, 5103, 
5103A).  In addition, to eliminating the well-groundedness 
requirement, the statute also amplified the duty to assist 
and more specifically defined it.  Id. 

The revised statutory duty to assist requires VA to make all 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate the claimant's claim for benefits.  
See VCAA, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-
98 (2000) (to be codified as amended at 38 U.S.C. § 5103A).  
This assistance specifically includes obtaining all relevant 
records, private or public, adequately identified by the 
claimant with proper authorization for their receipt; 
obtaining any relevant evidence in federal custody; and 
obtaining a medical examination or opinion where indicated.  
Id.  

The new statutory duty also requires VA to satisfy several 
notice requirements.  Specifically, these notification duties 
include notifying the claimant if his or her application for 
benefits is incomplete, notifying the claimant of what 
evidence is necessary to substantiate the claim and 
indicating whether the VA will attempt to obtain this 
evidence or if the claimant should obtain it, and, finally, 
if VA is unable to obtain this evidence, informing the 
claimant that the evidence could not be obtained, providing a 
brief explanation of the efforts made to obtain the evidence, 
and describing further action to be taken with respect to the 
claim.  See VCAA, Pub. L. No. 106-475, § 3(a), 114 Stat. 
2096, 2096-98 (2000) (to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A).  

Based on the new statutory changes, and review of the record, 
it is the opinion of the Board that additional development of 
the evidence should be accomplished prior to further 
consideration of the veteran's claims.  

Initially, the Board notes that in an April 1994 statement of 
record the veteran averred that he had received treatment for 
his arthritis, hearing loss, and right knee disabilities at 
the VA Community Services Clinic in Columbus, Georgia and at 
the VA Medical Center (VAMC) in Tuskegee, Alabama.  A review 
of the claims file reveals no records from the Columbus, 
Georgia, VA facility: however, there are  records from the 
Tuskegee VAMC from 1994 and 1995.  Additionally, an August 
1996 hospitalization summary from the Tuskegee VAMC notes 
that while the veteran was hospitalized for psychiatric 
treatment he was given a hearing test resulting in a 
diagnosis of bilateral hearing loss.  However, the 
audiological test and results are not in the claims file.  
Finally, the veteran has indicated that he received treatment 
at the VAMC in Little Rock, Arkansas, in 1997; however, the 
only treatment records from this facility of record are from 
April 1998 to October 1999.  These VA records should be 
obtained.

In addition to the above, the veteran has not been provided 
with a VA examination of his nose to determine what, if any, 
residuals he has from walking into an antenna in service and 
having it enter his left nostril.  He also has not had an 
examination of his claim that he has headaches due to cysts 
or head trauma, or had an adequate evaluation of his service-
connected residuals of a fracture of the right 5th finger.  

With regard to the veteran's claim of entitlement to service 
connection for a psychiatric disorder, a December 1998 VA 
examination report notes that the veteran stated that in 
service an antenna went up his nose causing him to fall 
backward and strike his head and lose consciousness.  The 
veteran stated that after this incident his personality 
changed and he had mood swings and other psychiatric symptoms 
negatively affecting his service.  At the time of this 
examination, the service medical records did not contain any 
details on the injury to his nose other than several 
references in September 1978 to nose bleeds.  Based on the 
veteran's recitation of his history, the examiner noted that 
the veteran's current condition was the same as that found in 
service, but that the claims file did not contain any 
specific information about the injury.  An accident report on 
the antenna incident from 1978 was placed in the record 
before the examination but it is unclear if this was reviewed 
by the examiner.  This report fails to indicate any head 
injury or loss of consciousness.  Additionally, the claims 
file was augmented by copies of the veteran's evaluations and 
promotion recommendation forms from 1984 to 1988, all of 
which contain glowing statements about his performance, and 
recommend him for advancement above others.  Given the 
contradictory nature of the evidence presented in the 
December 1998 examination report, and the service records 
received subsequently, the Board finds that another 
psychiatric examination and evaluation is necessary to 
determine what, if any, psychiatric disorder the veteran has, 
and if it is related to his nasal injury in service.

While the Board regrets the delay involved in remanding this 
case, under the circumstances discussed above, the case is 
simply not ready for appellate review.  To ensure due 
process, and to ensure that the VA has met its duty to assist 
the veteran in developing the facts pertinent to his appeal, 
the case is REMANDED to the RO for the following development:

1.  The RO should attempt to secure 
copies of all VA outpatient and 
hospitalization treatment records 
pertaining to the veteran from the VA 
medical facility in Little Rock, 
Arkansas, from January 1997 to April 
1998;  a copy of the audiogram performed 
on the veteran during an August 1996 
hospitalization; and the records from the 
VA clinic in Columbus, Georgia, from 
January 1994 to the present.

2.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied, including the new 
implementing regulations. 

3.  Upon completion of the above, the RO 
should schedule the veteran for 
examinations of his nose, headaches, and 
arthritis of the right shoulder, right 
ankle, left hand and low back.  The 
veteran's claims folder is to be made 
available to the examiner(s) for review 
prior to the examination(s).  The 
examiner(s) should be specifically 
requested to provide opinions as to 
whether the veteran currently has any 
residuals of his in-service incident when 
an antenna went up his left nostril; 
whether he has a current disability of 
headaches, and if so, if it is due to his 
active service.  The orthopedic examiner 
should also determine if the veteran has 
arthritis of the right shoulder, right 
ankle, left hand and low back, and if so, 
the etiology of the arthritis should be 
noted, if possible.  All findings, and the 
reasons and bases therefor, should be set 
forth in a clear, logical and legible 
manner on the examination report.

4.  The RO should also schedule the 
veteran for a psychiatric examination.  
The veteran's claims folder is to be made 
available to the examiner(s) for review 
prior to these examinations.  The 
examiner(s) should be specifically 
requested to provide opinions as to 
whether the veteran currently has a 
psychiatric disorder, the approximate date 
of onset of any current psychiatric 
disorder, and whether any current 
psychiatric disorder is etiologically 
related to the veteran's active service.  
Specifically, the examiner(s) should 
examine the veteran's January 1978 
accident report when an antenna went up 
his nose and determine if this incident 
was the onset of any current psychiatric 
disorder, as well as address the June 1988 
in-service statement by Dr. Wellman noting 
several psychiatric diagnoses, and assess 
whether any current disorder is related to 
these conditions.  All findings, and the 
reasons and bases therefor, should be set 
forth in a clear, logical and legible 
manner on the examination report.

5.  The RO should also schedule the 
veteran for a VA examination of his right 
5th finger to determine what, if any, 
residuals of his in-service fracture are 
present.  The RO should also inform the 
veteran of the consequences of failing to 
report for the scheduled examination.  It 
is very important that the examiner be 
afforded an opportunity to review the 
veteran's claims file prior to the 
examination.  The veteran's right fifth 
finger disability should be examined for 
range of motion, ankylosis, and to 
determine if there is traumatic arthritis 
due to the in-service fracture.  

6.  If the benefits sought on appeal 
remain denied, the appellant and the 
appellant's representative, if any, should 
be provided with a supplemental statement 
of the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claims for benefits, to include a 
summary of the evidence and applicable law 
and regulations considered pertinent to 
the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.
 
Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action until 
notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




